Order, Supreme Court, New York County (Milton Tingling, J.), entered on or about August 22, 2001, which, in an action for personal injury and wrongful death arising out of a car accident, denied defendants’ motion for a change of venue to Dutchess County, unanimously affirmed, without costs.
Defendants’ claim that the State Troopers and emergency medical technicians who responded to the subject car accident on a highway in Dutchess County would be inconvenienced by having to testify in New York County is not adequately supported with a showing of the asserted inconvenience, or the nature and relevance of their anticipated testimony (see, Schoen v Chase Manhattan Automotive Fin. Corp., 274 AD2d 345; Heinemann v Grunfeld, 224 AD2d 204; Prado v Walsh-Atkinson Co., 212 AD2d 489). We have considered defendants’ other *371arguments, including the asserted inconvenience of the decedent’s physician, and find them unavailing. Concur — Williams, J.P., Mazzarelli, Rosenberger, Wallach and Lerner, JJ.